UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-5301 Date of fiscal year end: December 31 Date of reporting period: June 30, 2011 Registrant : Winslow Funds Fund Name : Winslow Green Growth Fund A.O. Smith Corporation Ticker Security ID: Meeting Date Meeting Status AOS CUSIP 831865209 04/11/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gloster Current, Jr. Mgmt For For For Elect Robert O'Toole Mgmt For For For Elect Idelle Wolf Mgmt For For For Elect Gene Wulf Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Acuity Brands, Inc. Ticker Security ID: Meeting Date Meeting Status AYI CUSIP 00508Y102 01/07/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gordon Harnett Mgmt For Withhold Against Elect Robert McCullough Mgmt For For For Elect Neil Williams Mgmt For For For Elect Norman Wesley Mgmt For For For 2 Ratification of Auditor Mgmt For For For American Superconductor Corporation Ticker Security ID: Meeting Date Meeting Status AMSC CUSIP 030111108 08/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gregory Yurek Mgmt For For For Elect Vikram Budhraja Mgmt For For For Elect Peter Crisp Mgmt For For For Elect Richard Drouin Mgmt For For For Elect David Oliver, Jr. Mgmt For For For Elect John Vander Sande Mgmt For For For Elect John Wood, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For Apogee Enterprises, Inc. Ticker Security ID: Meeting Date Meeting Status APOG CUSIP 037598109 06/22/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Marzec Mgmt For For For Elect Stephen Mitchell Mgmt For For For Elect David Weiss Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 4 Amendment to the 2009 Stock Incentive Plan Mgmt For Against Against 5 Amendment to the 2009 Non-Employee Director Stock Incentive Plan Mgmt For Against Against 6 Ratification of Auditor Mgmt For For For Badger Meter, Inc. Ticker Security ID: Meeting Date Meeting Status BMI CUSIP 056525108 04/29/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ronald Dix Mgmt For For For Elect Thomas Fischer Mgmt For For For Elect Gale Klappa Mgmt For For For Elect Richard Meeusen Mgmt For For For Elect Andrew Policano Mgmt For For For Elect Steven Smith Mgmt For For For Elect John Stollenwerk Mgmt For For For Elect Todd Teske Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against 4 2011 Omnibus Incentive Plan Mgmt For For For 5 Ratification of Auditor Mgmt For For For Capstone Turbine Corporation Ticker Security ID: Meeting Date Meeting Status CPST CUSIP 14067D102 08/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Eliot Protsch Mgmt For For For Elect Richard Atkinson Mgmt For For For Elect John Jaggers Mgmt For For For Elect Darren Jamison Mgmt For For For Elect Noam Lotan Mgmt For For For Elect Gary Mayo Mgmt For For For Elect Gary Simon Mgmt For For For Elect Holly Van Deursen Mgmt For For For Elect Darrell Wilk Mgmt For For For 2 Amendment to the Employee Stock Purchase Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For Cree Inc. Ticker Security ID: Meeting Date Meeting Status CREE CUSIP 225447101 10/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Charles Swoboda Mgmt For For For Elect Dolph von Arx Mgmt For For For Elect Clyde Hosein Mgmt For For For Elect Robert Ingram Mgmt For For For Elect Franco Plastina Mgmt For For For Elect Robert Tillman Mgmt For For For Elect Harvey Wagner Mgmt For For For Elect Thomas Werner Mgmt For For For 2 Amendment to the 2004 Long-term Incentive Compensation Plan Mgmt For For For 3 Change in Board Size Mgmt For For For 4 Ratification of Auditor Mgmt For For For First Solar, Inc. Ticker Security ID: Meeting Date Meeting Status FSLR CUSIP 336433107 05/25/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Ahearn Mgmt For For For Elect Robert Gillette Mgmt For For For Elect Craig Kennedy Mgmt For For For Elect James Nolan Mgmt For For For Elect William Post Mgmt For For For Elect J. Thomas Presby Mgmt For For For Elect Paul Stebbins Mgmt For For For Elect Michael Sweeney Mgmt For For For Elect Jose Villarreal Mgmt For Withhold Against 2 Advisory Vote on Executive Compensation Mgmt For Against Against 3 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against 4 Ratification of Auditor Mgmt For For For 5 Shareholder Proposal Regarding Report on Impacts of Immigration Reform ShrHoldr Against Against For GLV INC. Ticker Security ID: Meeting Date Meeting Status GLV CUSIP 37989R206 09/23/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Laurent Verreault Mgmt For For For Elect Marc Barbeau Mgmt For Withhold Against Elect Claude Boivin Mgmt For For For Elect Marc Courtois Mgmt For For For Elect Guy Fortin Mgmt For For For Elect Sylvie Lalande Mgmt For For For Elect Jacques Landreville Mgmt For For For Elect Pierre Seccareccia Mgmt For Withhold Against Elect Richard Verreault Mgmt For For For 2 Appointment of Auditor and Authority to Set Fees Mgmt For For For Green Mountain Coffee Roasters, Inc. Ticker Security ID: Meeting Date Meeting Status GMCR CUSIP 393122106 03/10/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Lawrence Blanford Mgmt For For For Elect Michael Mardy Mgmt For Withhold Against Elect David Moran Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against 4 Ratification of Auditor Mgmt For Against Against Horsehead Holding Corp. Ticker Security ID: Meeting Date Meeting Status ZINC CUSIP 440694305 05/19/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John van Roden, Jr. Mgmt For For For Elect Jack Shilling Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against 5 2011 Incentive Compensation Plan Mgmt For Against Against Hub Group, Inc. Ticker Security ID: Meeting Date Meeting Status HUBG CUSIP 443320106 05/06/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Yeager Mgmt For For For Elect Mark Yeager Mgmt For For For Elect Gary Eppen Mgmt For Withhold Against Elect Charles Reaves Mgmt For For For Elect Martin Slark Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For ITRON, Inc. Ticker Security ID: Meeting Date Meeting Status ITRI CUSIP 465741106 05/03/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Jon Eliassen Mgmt For Against Against 2 Elect Charles Gaylord, Jr. Mgmt For For For 3 Elect Gary Pruitt Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Advisory Vote on Executive Compensation Mgmt For For For 6 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Jamba, Inc. Ticker Security ID: Meeting Date Meeting Status JMBA CUSIP 47023A101 05/19/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect James White Mgmt For For For 2 Elect Lesley Howe Mgmt For For For 3 Elect Richard Federico Mgmt For For For 4 Elect Brian Swette Mgmt For For For 5 Elect Michael Depatie Mgmt For Against Against 6 Elect Fritzi Woods Mgmt For For For 7 Ratification of Auditor Mgmt For For For 8 Advisory Vote on Executive Compensation Mgmt For For For 9 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Lennox International Inc. Ticker Security ID: Meeting Date Meeting Status LII CUSIP 526107107 05/12/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Janet Cooper Mgmt For For For 2 Elect John Norris, III Mgmt For For For 3 Elect Paul Schmidt Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Advisory Vote on Executive Compensation Mgmt For Against Against 6 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Nalco Holding Company Ticker Security ID: Meeting Date Meeting Status NLC CUSIP 62985Q101 04/29/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Douglas Pertz Mgmt For For For Elect Daniel Sanders Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For NCI Building Systems, Inc Ticker Security ID: Meeting Date Meeting Status NCS CUSIP 628852204 02/18/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Norman Chambers Mgmt For For For Elect Kathleen Affeldt Mgmt For Withhold Against Elect Nathan Sleeper Mgmt For Withhold Against 2 Advisory Vote on Executive Compensation Mgmt For Against Against 3 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against 4 Ratification of Auditor Mgmt For For For Newalta Corporation Ticker Security ID: Meeting Date Meeting Status NAL CUSIP 65020P103 05/11/2011 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Appointment of Auditor and Authority to Set Fees Mgmt For For For Elect Alan Cadotte Mgmt For For For Elect Robert MacDonald Mgmt For For For Elect R. Vance Milligan Mgmt For For For Elect R.H. Pinder Mgmt For For For Elect Gordon Pridham Mgmt For For For Elect Susan Riddell Rose Mgmt For For For Elect Tom Ryley Mgmt For For For Elect Barry Stewart Mgmt For For For 3 Stock Option Plan Renewal Mgmt For For For 4 Shareholder Rights Plan Renewal Mgmt For For For Pentair, Inc. Ticker Security ID: Meeting Date Meeting Status PNR CUSIP 709631105 04/28/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Leslie Abi-Karam Mgmt For For For 2 Elect Jerry Burris Mgmt For For For 3 Elect Ronald Merriman Mgmt For For For 4 Advisory Vote on Executive Compensation Mgmt For For For 5 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 6 Ratification of Auditor Mgmt For For For Pure Technologies Ltd. Ticker Security ID: Meeting Date Meeting Status PUR CUSIP 745915108 06/09/2011 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Board Size Mgmt For For For Elect James Paulson Mgmt For Withhold Against Elect Peter Paulson Mgmt For For For Elect Michael Kanovsky Mgmt For Withhold Against Elect David McDermid Mgmt For For For Elect Charles Fischer Mgmt For For For Elect Scott MacDonald Mgmt For For For 3 Appointment of Auditor and Authority to Set Fees Mgmt For For For 4 Stock Option Plan Mgmt For For For Quanex Building Products Corporation Ticker Security ID: Meeting Date Meeting Status NX CUSIP 747619104 02/24/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Susan Davis Mgmt For For For Elect Joseph Rupp Mgmt For For For Elect Curtis Stevens Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 4 Amendment to the 2008 Omnibus Incentive Plan Mgmt For Against Against 5 Ratification of Auditor Mgmt For For For Rockwood Holdings, Inc. Ticker Security ID: Meeting Date Meeting Status ROC CUSIP 774415103 05/06/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Brian Carroll Mgmt For For For Elect Todd Fisher Mgmt For For For Elect Douglas Maine Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Schnitzer Steel Industries, Inc. Ticker Security ID: Meeting Date Meeting Status SCHN CUSIP 806882106 01/19/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Wayland Hicks Mgmt For For For Elect Judith Johansen Mgmt For For For Elect Tamara Lundgren Mgmt For For For STR Holdings, Inc. Ticker Security ID: Meeting Date Meeting Status STRI CUSIP 78478V100 05/24/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Dennis Jilot Mgmt For For For Elect Scott Brown Mgmt For For For Elect Robert Chiste Mgmt For For For Elect John Janitz Mgmt For Withhold Against Elect Uwe Krueger Mgmt For For For Elect Andrew Leitch Mgmt For For For Elect Jason Metakis Mgmt For For For Elect Dominick Schiano Mgmt For Withhold Against Elect Susan Schnabel Mgmt For Withhold Against Elect Ryan Sprott Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against 4 2010 Employee Stock Purchase Plan Mgmt For For For 5 Ratification of Auditor Mgmt For For For SunOpta Inc. Ticker Security ID: Meeting Date Meeting Status STKL CUSIP 8676EP108 05/19/2011 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jay Amato Mgmt For For For Elect Steven Bromley Mgmt For For For Elect Douglas Greene Mgmt For For For Elect Victor Hepburn Mgmt For For For Elect Katrina Houde Mgmt For For For Elect Cyril Ing Mgmt For For For Elect Jeremy Kendall Mgmt For For For Elect Alan Murray Mgmt For For For Elect Allan Routh Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2002 Stock Option Plan Mgmt For For For 4 Advisory Vote on Executive Compensation Mgmt For For For 5 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Telvent Git SA Ticker Security ID: Meeting Date Meeting Status TLVT CUSIP E90215109 11/22/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Election of Directors Mgmt For Abstain Against 2 Authority to Repurchase Shares Mgmt For For For 3 Authority to Carry Out Formalities Mgmt For For For 4 Minutes Mgmt For For For 5 Transaction of Other Business Mgmt For Against Against Trimble Navigation Limited Ticker Security ID: Meeting Date Meeting Status TRMB CUSIP 896239100 05/03/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Steven Berglund Mgmt For For For Elect John Goodrich Mgmt For For For Elect William Hart Mgmt For For For Elect Merit Janow Mgmt For For For Elect Ulf Johansson Mgmt For For For Elect Bradford Parkinson Mgmt For For For Elect Mark Peek Mgmt For For For Elect Nickolas Vande Steeg Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against United Natural Foods, Inc. Ticker Security ID: Meeting Date Meeting Status UNFI CUSIP 911163103 12/16/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Gordon Barker Mgmt For For For 2 Elect Gail Graham Mgmt For For For 3 Elect Mary Burton Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Amendment to the 2004 Equity Incentive Plan Mgmt For For For Volterra Semiconductor Corporation Ticker Security ID: Meeting Date Meeting Status VLTR CUSIP 928708106 04/22/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Fu-Tai Liou Mgmt For For For Elect Edward Ross Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 4 Ratification of Auditor Mgmt For For For WaterFurnace Renewable Energy, Inc. Ticker Security ID: Meeting Date Meeting Status WFI CUSIP 9415EQ108 05/10/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Election of Directors (Slate) Mgmt For For For 2 Appointment of Auditor and Authority to Set Fees Mgmt For For For Westinghouse Air Brake Technologies Corporation Ticker Security ID: Meeting Date Meeting Status WAB CUSIP 929740108 05/11/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Emilio Fernandez Mgmt For For For Elect Lee Foster II Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 4 2011 Stock Incentive Plan Mgmt For For For 5 Ratification of Auditor Mgmt For For For Westport Innovations Inc. Ticker Security ID: Meeting Date Meeting Status WPT CUSIP 960908309 07/15/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Beaulieu Mgmt For For For Elect Warren Baker Mgmt For For For Elect M.A. (Jill) Bodkin Mgmt For For For Elect David Demers Mgmt For For For Elect Dezso Horvath Mgmt For For For Elect Sarah Liao Sau Tung Mgmt For For For Elect Albert Maringer Mgmt For For For Elect Gottfried Muench Mgmt For For For 2 Appointment of Auditor and Authority to Set Fees Mgmt For For For 3 Westport Omnibus Plan Mgmt For Against Against Whole Foods Market, Inc. Ticker Security ID: Meeting Date Meeting Status WFMI CUSIP 966837106 02/28/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Elstrott Mgmt For For For Elect Gabrielle Greene Mgmt For For For Elect Hass Hassan Mgmt For For For Elect Stephanie Kugelman Mgmt For Withhold Against Elect John Mackey Mgmt For For For Elect WalterRobb Mgmt For For For Elect Jonathan Seiffer Mgmt For Withhold Against Elect Morris Siegel Mgmt For For For Elect Jonathan Sokoloff Mgmt For For For Elect Ralph Sorenson Mgmt For Withhold Against Elect William Tindell Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 2 Years 1 Year Against 5 Shareholder Proposal Regarding Removal of Directors ShrHoldr Against For Against 6 Shareholder Proposal Regarding Independent Chairman ShrHoldr Against For Against World Energy Solutions, Inc. Ticker Security ID: Meeting Date Meeting Status XWES CUSIP 98145W208 05/17/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Edward Libbey Mgmt For For For Elect John Wellard Mgmt For For For 2 Ratification of Auditor Mgmt For For For SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Professionally Managed Portfolios By (Signature and Title)* /s/ Eric W. Falkeis Eric W. Falkeis Principal Executive Officer Date August 26, 2011 * Print the name and title of each signing officer under his or her signature.
